EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2020102543099, filed on 02nd Apr. 2020.

Allowable Subject Matter

3.	Claims 1-18 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

SONG (PGPub./Pat/App No. CN 108983528) teaches a pixel unit and its manufacturing method, display control method, display panel, belonging to the technical field of display. the pixel unit has a display area and a non-display area, the pixel unit comprises a setting control electrode on the underlay substrate, adjusting layer and transparent electrode, an adjusting layer are laminated with the transparent electrode in the non-display area. control electrode is arranged in the display region and the non display area, and the extending direction of the control electrode is parallel with the light emitting direction of the pixel unit, the extending direction of the transparent electrode is vertical to the light outlet direction; the adjusting layer comprises charged particles, the charged particles are configured to: under the control of the first electric field, orientation control electrode movement, under the control of a second electric field, move toward the transparent electrode, first electric field and the second electric field are electric field formed after the control electrode and transparent electrode loading signal, and first direction of electric field and the second electric field of the opposite direction. The invention improves the luminous efficiency of the display panel.

Lenssen et al. (US PGPub./Pat. 20100060628) teach an electrophoretic color display panel, the display panel comprising at least one pixel (10, 12), the at least one pixel (10, 12) comprising a layer cavity (18ab) containing a suspension with a first set of charged particles (24a) having a first optical property and a second set of charged particles (24b) having a second optical property, and a pair of control electrodes (20a, 20b) arranged adjacent to the layer cavity (18ab), such that charged particles (24a, 24b) are essentially in-plane displaceable in an in-plane direction within the layer cavity (18ab) upon application of a control voltage over the electrode pair, wherein the in-plane distribution of charged particles (24a, 24b) having first and second optical properties in the layer cavity (18ab) depends on at least one of a differing control property additional to any polarity difference of the charged particles (24a, 24b) for each set of charged particles, or at least one additional electrode arranged adjacent to the layer cavity, wherein the electrode pair (20a, 20b) and the at least one additional control electrode are arranged essentially outside of a viewing area (26) of the at least one pixel (10, 12), such that a composite optical property of at least a portion of the at least one pixel (10, 12) is controllable. According to the invention, the control electrodes will be arranged at essentially the outer ends, or arranged in-plane, at a peripheral, of a prolonged layer cavity, such that the particles move in an in-plane direction within the layer cavity when the control voltage is applied. This facilitates the handling of the pixel since the layer cavity can be reached from essentially the outside of the pixel. Another advantage is that since only a minor part of the pixel area has to be covered with an electrode material the total transmission and thus the brightness of the pixel can be optimized.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…the first electrode and the second electrode in the display area, and the third electrode in the non-display area are configured to enable their different bias voltages to be controlled respectively so that the plurality of charged particles can be accumulated to electrodes in the display area or electrodes in the non-display area based on the different bias voltages to realize switching between different working states of the display panel.” (Claim 1; Claim 10 is similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628